UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2) DJSP ENTERPRISES, INC. (Name of Issuer) Ordinary Shares, par value $.0001 per share (Title of Class of Securities) G7982P104 (CUSIP Number) Thomas S. Vaughn, Esq. Dykema Gossett PLLC 400 Renaissance Center Detroit, Michigan 48243 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 14, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of§§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 1.Names of Reporting Person:David J. Stern I.R.S. Identification Nos. of above persons (entities only):N/A 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ü] 3.SEC Use Only: 4.Source of Funds (See Instruction):PF 5.Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or2(e):[] 6.Citizenship or Place of Organization:United States of America Number of Shares Beneficially by Owned by Each Reporting Person With: 7.
